Appellant is under conviction for murder with punishment assessed at twenty-five years' confinement in the penitentiary.
An opinion has heretofore been handed down by this court affirming the judgment and the matter is now pending on motion for rehearing filed by appellant. He now files his personal affidavit advising the court that he desires to withdraw the motion and no longer prosecute the appeal.
Complying with his request permission is granted for the withdrawal of his motion, and it is directed that mandate issue under the original opinion.
Motion withdrawn.